DETAILED ACTION
Status of the Application
1.	Claims 1 – 15 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 – 2, 4, 8 – 10, and 13 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1, 3, 5 – 6, 8 – 9, and 15 of copending Application No. 17/141,987 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
For Example:
Claim 1 (App. 17/141,972)
Claim 1 (App. 17/141,987)
A control device comprising: (line 1)
A control device comprising: (line 1)
an exterior panel; (line 2)
an exterior panel that overlays the sensor layer; (line 4)


a control module including a sensor layer, the control module being operable to control a set of devices; (lines 2 – 3)
the control module being configured to:
detect, using the sensor layer, a touch input performed by a user on the exterior panel;
interpret the touch input based on at least one of (i) a location where the touch input occurred, or (ii) a type of the touch input; and (lines 6 – 9)
wherein the control module is configured to: determine (i) a location of a touch input, and (ii) one or more characteristics of the touch input; (lines 6 – 7)
control a set of devices based on the interpreted touch input. (line 10)
control an operational aspect of each device of the set in accordance with the selected scene. (lines 10 – 11)


While the specific language used for claim 1 of the present application is slightly more specific in some ways than that used for claim 1 of Application 17/141,987, these differences are inherent or implied in the other requirements of claim 1 of Application of 17/141,987.
Claims 3, 6, and 11 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/141,987 in view of Emigh et al. (U.S. Pub. 2018/0191517).
Regarding claims 3, 6, and 11 – 12, any differences between the claims of copending Applicant No. 17/141,987 are taught and rendered obvious by Emigh for at least the reasons set forth below.

6.	Claims 5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/141,987 in view of Emigh et al. (U.S. Pub. 2018/0191517) and O’Keeffe (U.S Pub. 2017/0017324).
Regarding claims 5 and 7, any differences between the claims of copending Applicant No. 17/141,987 are taught and rendered obvious by the combination of Emigh and O’Keeffe for at least the reasons set forth below.

7.	Claims 1 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 17/142,151, 17/142,102, and 17/142,136 in view of Emigh and, for some of the dependent claims, O’Keeffe.  For purposes of brevity, the Examiner will not specifically detail how each of these copending Applications render the pending claims obvious.
Regarding claims 1 and 15, these claims contain subject matter that overlaps claimed subject matter in copending Applicant Nos. 17/142,151, 17/142,102, and 17/142,136.
Emigh for at least the reasons set forth below.
Regarding claims 2 – 3, 6, 8 – 12, and 14, any differences between the claims of copending Applicant Nos. 17/142,151, 17/142,102, and 17/142,136 are taught and rendered obvious by Emigh for at least the reasons set forth below.
Regarding claims 4 – 5, 7, and 13, any differences between the claims of copending Applicant Nos. 17/142,151, 17/142,102, and 17/142,136 are taught and rendered obvious by the combination of Emigh and O’Keeffe for at least the reasons set forth below.

Claim Objections
8.	Claim 1 is objected to because of the following informalities.
Regarding claim 1, the recitation of “via the one or more touch sensors” in lines 3 – 4 lacks proper antecedent basis.
It is recommended that Applicant amend this recitation to instead recite “via 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1 – 3, 6, 8 – 12, and 14 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emigh et al. (U.S. Pub. 2018/0191517).
Regarding claim 1, Emigh teaches: a control device (FIG. 1; paragraph [0017]; home device controller 100) comprising:
an exterior panel (FIG. 1; paragraphs [0017], [0018]; control panel 101 which includes touch control groove 102);
a control module including a sensor layer, to detect, via the one or more touch sensors, a touch input performed by a user on the exterior panel (FIG. 1; paragraph [0018], [0025]; home device controller 100 includes a microprocessor that analyzes signals received from capacitive touch sensors to detect touch and gesture inputs.  The microprocessor and touch sensors together form the “control module” with the touch sensors being provided on a “sensor layer” of a printed circuit board),
the control module being configured to:
detect, using the sensor layer, a touch input performed by a user on the exterior panel (FIG. 1; paragraph [0025]; touch gesture inputs applied to touch groove 102 are detected by the capacitive touch sensors in conjunction with the microprocessor);
interpret the touch input based on at least one of (i) a location where the touch input occurred, or (ii) a type of the touch input (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on location [bottom vs top], direction [flick / swipe going up / down], distance [flick vs. swipe], speed, etc.); and
control a set of devices based on the interpreted touch input (FIG. 1; paragraphs [0039] – [0040]; microprocessor of home device controller 100 can interpret 
Regarding claim 2, Emigh teaches: wherein the control module interprets the touch input as being at least one of (i) a range value command (FIG. 1; Table 1; swipe gestures may correspond to adjusting dimming levels [range value commands]), (ii) a device selection command, (iii) a mode selection input, and/or (ii) an on/off command (FIG. 1; Table 1; tap gestures may correspond to turning a corresponding device on/off).
Regarding claim 3, Emigh teaches: wherein the set of devices includes one or more of a lighting device, a ceiling fan, a thermostat, an appliance, or a media device (FIG. 1; paragraphs [0039] – [0040]; the touch gesture inputs may be used to control a lighting device, a ceiling fan, a thermostat [temperature], or media device [volume]).
Regarding claim 6, Emigh teaches: wherein the range value command sets an output level for at least one connected device of the set of connected devices (FIG. 1; Table 1; paragraphs [0030], [0031]; the dimming inputs sets a dimming level of a device.  For example, a light dimming level of a light bulb or a volume dimming level of a media device.
Regarding claim 8, Emigh teaches: wherein the control module is further configured to interpret the touch input based on one or more attributes of the touch input (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on various attributes including location [bottom vs top], direction [flick / swipe going up / down], distance [flick vs. swipe], speed, etc.).
Regarding claim 9, Emigh teaches: wherein the one or more attributes include a direction of the touch input (FIG. 1; paragraphs [0026] – [0033]; as set forth above, the attributes include direction [flick / swipe going up / down]).
Regarding claim 10, Emigh teaches: wherein the one or more attributes include a slide direction or distance of the touch input (FIG. 1; paragraphs [0026] – [0033]; as set forth above, the attributes direction [flick / swipe going up / down] and distance [flick vs. swipe]).
Regarding claim 11, Emigh teaches: wherein the control module is configured in part by user input to interpret the touch input (paragraphs [0025], [0045]; the gesture recognition performed by the microprocessor may be implemented using machine learning techniques to train the microprocessor to differentiate between different users.  Accordingly, the microprocessor is configured by user input to interpret touch gesture inputs.  Additionally, a user may map a particular touch control groove 101 to a particular control function via a mobile application).
Regarding claim 12, Emigh teaches: wherein the exterior panel includes multiple regions, including a left region and a right region (FIG. 2; paragraphs [0010], [0041]; home device controller 100 may include multiple groves and/or a touch screen.  When home device controller 100 includes a touch screen 202, the touch screen 202 may correspond to a left region and the groove(s) 101 [203 – 205] may correspond to a right region), and wherein the control module implements a first logic to interpret input received on the left region, and a second logic to interpret input received the right region (FIGS. 2, 3; paragraphs [0048] – [0049], [0058]; the microprocessor [such as processor 310] includes logic to perform various processes, steps, and implement functions.  
Regarding claim 14, Emigh teaches: wherein the control device is wall-mountable (FIG. 1; paragraph [0017]; home device controller 100 may be mounted in a wall).
Regarding claim 15, Emigh teaches: a base assembly for a wall-mountable control device (FIG. 1; paragraph [0017]; home device controller 100 may be mounted in a wall), the base assembly comprising:
a control module including a sensor layer (FIG. 1; paragraph [0018], [0025]; home device controller 100 includes a microprocessor that analyzes signals received from capacitive touch sensors to detect touch and gesture inputs.  The microprocessor and touch sensors together form the “control module” with the touch sensors being provided on a “sensor layer” of a printed circuit board), the control module being operable to control a set of devices (FIG. 1; paragraphs [0039] – [0040]; microprocessor of home device controller 100 can interpret touch gesture inputs to control a lighting device, a ceiling fan, a thermostat [temperature], or media device [volume]);
wherein the control module is structured to position the sensor layer within a threshold proximity to an exterior panel that is to be assembled onto the base assembly upon installation of the base assembly (FIG. 1; paragraphs [0017], [0018], [0022]; touch gesture inputs are detected by capacitive touch sensors through a forward-facing layer 
wherein the control module is configured to:
detect, using the sensor layer, a touch input performed by a user on the exterior panel (FIG. 1; paragraph [0025]; touch gesture inputs applied to touch groove 102 are detected by the capacitive touch sensors in conjunction with the microprocessor);
interpret the touch input based on at least one of (i) a location where the touch input occurred, or (ii) a type of the touch input (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on location [bottom vs top], direction [flick / swipe going up / down], distance [flick vs. swipe], speed, etc.); and
control a set of devices based on the interpreted touch input (FIG. 1; paragraphs [0039] – [0040]; microprocessor of home device controller 100 can interpret touch gesture inputs to turn devices on/off, adjust lights, fan speed, volume of an audio system, room temperature, etc.).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

12.	Claims 4 – 5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh, as applied to claim 1 above, in view of O’Keeffe (U.S Pub. 2017/0017324).
Regarding claim 4, Emigh fails to explicitly disclose: wherein the exterior panel includes multiple regions, including a groove region and a surrounding region, and wherein the control module is configured to interpret the touch input based on a region of the multiple regions where the touch input is detected.
However, in a related field of endeavor, O’Keeffe discloses: a touch-controlled dimmer switch (Abstract).
With regard to claim 4, O’Keeffe teaches: wherein the exterior panel includes multiple regions, including a groove region and a surrounding region, and wherein the control module is configured to interpret the touch input based on a region of the multiple regions where the touch input is detected (FIG. 5B; paragraphs [0090], [0114]; touch sensitive electrical switch includes an “exterior panel” having touch sensitive user surface 140 [groove region] and faceplate 170 [surrounding region].  A touch gesture input, such as a swipe, may be applied to touch sensitive surface 140 [groove region] to control light dimming.  A tap input may be applied to faceplate 170 [surrounding region] to turn the device [lights] on/off.  Accordingly, touch inputs are interpreted based on the particular region where the touch input is detected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results.  Specifically, the teachings of a wall-mounted home control device with an exterior panel having a touch groove for detecting Emigh, are known.  Additionally, the teachings of a wall-mounted touch sensitive control light switch with an exterior panel having a touch sensitive surface region that receives a swipe gesture input to dim lights and a faceplate region surrounding the touch sensitive surface region that receives a tap input to turn the lights on/off, as taught by O’Keeffe, are known as well.  The combination of the known teachings of Emigh and O’Keeffe would yield the predictable results of a wall-mounted home control device for controlling lights having an exterior panel with a touch groove region for detecting touch gesture inputs, such as swipes to dim the lights, and a faceplate region surrounding the touch groove region for detecting touch gesture inputs, such as a tap to turn the lights on/off.  In other words, it would have been obvious to incorporate the on/off touch input recognition on a region surrounding a touch gesture input region, as disclosed by O’Keeffe, into the device of Emigh.  Such a modification merely requires including additional touch electrodes and corresponding logic in the device of Emigh in an area surrounding touch groove to implement the disclosed functionality of O’Keeffe.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield the aforementioned predictable results.
Regarding claim 5, Emigh teaches: wherein the control module is configured to interpret touch input detected with the groove region as a range value command to set a range value of at least one connected device of the set of connected devices (FIG. 1; Table 1; paragraphs [0026], [0030], [0031]; swipe gestures applied to touch control groove 102 may correspond to adjusting dimming levels [range value commands]).
Regarding claim 7, Emigh fails to explicitly disclose: wherein the control module is configured to interpret the touch input as an on/off command for the at least one connected device when the touch input is detected as a tap gesture that occurs in the surrounding region.
However, O’Keeffe teaches: wherein the control module is configured to interpret the touch input as an on/off command for the at least one connected device when the touch input is detected as a tap gesture that occurs in the surrounding region. (FIG. 5B; paragraphs [0090], [0114]; as set forth above, a tap input may be applied to faceplate 170 [surrounding region] to turn the device [lights] on/off).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results for at least the reasons set forth above with regard to claim 5.
Regarding claim 13, neither Emigh nor O’Keeffe explicitly disclose: wherein the control module detects a user input performed at any location of the exterior panel.
However, O’Keeffe discloses that on/off functionality regions 510a/510b or 520a/520b of faceplate 170 may have different sizes and that these regions correspond to electrodes 505a/505b (FIGS. 5A, 5B; paragraph [0090]).  As illustrated, electrodes 505a/505b are provided in such a manner to cover an entirety of the rear surface area of faceplate 170.
Please see MPEP §2144.04(IV)(A) which refers to case law that has held that a mere change in size of proportion of prior art elements is not sufficient to patentably distinguish over the prior art.
O’Keeffe discloses different size touch regions 510a/510b or 520a/520b of faceplate 170 and provide electrodes 505a/505b behind an entirety of faceplate 170 for touch detection.
In light of the teachings of O’Keeffe and MPEP §2144.04(IV)(A), it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of the known teachings of Emigh and O’Keeffe to yield predictable results.  Specifically, it would have been obvious to merely change the size of the touch regions 510a/510b or 520a/520b of the “surrounding region” of the combination of Emigh and O’Keeffe such that the touch groove region and surrounding region would be able to detect touch inputs over the entirety of the “exterior panel”.  Such a modification requires nothing more than a mere change in size / proportion of the features disclosed by the prior art and therefore amount to nothing more than a mere design choice.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of the known teachings of Emigh and O’Keeffe to yield the aforementioned predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626